NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



DAVID PAUL SNIPES,                  )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D14-159
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed November 14, 2014.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Lee
County; Bruce E. Kyle, Judge.

David Paul Snipes, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford
Taylor, Assistant Attorney General,
Tampa, for Appellee.




KHOUZAM, Judge.


              David Paul Snipes appeals the postconviction court's order summarily

denying his motion for postconviction relief filed under Florida Rule of Criminal
Procedure 3.850. Because Snipes alleged he received a mandatory sentence of life

without the possibility of parole for a first-degree murder he committed at the age of

seventeen, we reverse the postconviction court's order summarily denying the claim as

untimely and remand the case for further proceedings consistent with Miller v. Alabama,

132 S. Ct. 2455 (2012), and Toye v. State, 133 So. 3d 540 (Fla. 2d DCA 2014). We

affirm the court's order in all other respects.

              In Toye, this court concluded that Miller applied retroactively and certified

conflict with Geter v. State, 115 So. 3d 375 (Fla. 3d DCA 2012) (en banc), and

Gonzalez v. State, 101 So. 3d 886 (Fla. 1st DCA 2012). Toye, 133 So. 3d at 547. We

again certify conflict with Gonzalez and Geter, and add to our certification Falcon v.

State, 111 So. 3d 973 (Fla. 1st DCA), review granted, 137 So. 3d 1019 (Fla. 2013).

              Affirmed in part, reversed in part, and remanded. Conflict certified.



LaROSE and MORRIS, JJ., Concur.




                                             -2-